Citation Nr: 0300638	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fort Harrison, Montana



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
service-connected postoperative residuals of fracture of 
the mid-shaft, left femur, with greater trochanter 
bursitis.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marine Corps from October 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2001 
from the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Fort Harrison, Montana, 
which denied a rating in excess of 20 percent for service-
connected postoperative residuals of fracture of the mid-
shaft, left femur, with greater trochanter bursitis.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2002)].  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims (the Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by Statement 
of the Case issued on February 20, 2002, which informed 
them of VA's duty to notify them of the information and 
evidence necessary to substantiate the claim and to assist 
them in obtaining all such evidence.  That RO letter of 
June 27, 2001, also informed the claimant and his 
representative  what was needed in this case.

The Statement of the Case further notified the claimant 
and his representative of the issue on appeal, the 
evidence considered, the adjudicative actions taken, the 
pertinent law and regulations governing the evaluation of 
service-connected disabilities, the decision reached, and 
the reasons and bases for that decision.  In addition, 
that Statement of the Case informed the claimant and his 
representative of VA's duty to assist them by obtaining 
all evidence in the custody of military authorities or 
maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to that 
claim; and as to which the claimant or the veteran 
identified and provided record release authorizations 
permitting VA to obtain those records.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was 
required to provide and what evidence the VA would attempt 
to obtain).  Further, that Statement of the Case informed 
the claimant and his representative that should efforts to 
obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could 
remedy, the VA would notify the claimant and advise them 
that the ultimate responsibility for furnishing such 
evidence lay with the individual seeking to claimant enter 
that evidence into the record.  

REMAND

In the substantive appeal submitted in February 2002, the 
veteran requested a personal hearing before a Member of 
the Board at the RO.  Since the veteran has not been 
provided a hearing in accordance with his request, it is 
appropriate to remand this case for due process reasons.  

The record shows that the claimant has asserted that the 
RO has failed to meet its duty to assist him in obtaining 
service medical records from Long Beach Naval Hospital, in 
obtaining all medical evidence of his treatment by private 
physicians for the disability at issue, and in obtaining 
all treatment records from the VAMC, Denver.  He further 
contends that another VA orthopedic examination is 
warranted to reveal the current nature and extent of his 
service-connected postoperative residuals of fracture of 
the mid-shaft, left femur, with greater trochanter 
bursitis.  The appellant and his representative are hereby 
notified that they have the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The case is Remanded to the RO for the following actions:

Schedule the veteran for a hearing 
before a Member of the Board at the RO, 
and notify him of the scheduled hearing 
at the latest address of record.  This 
hearing is to be scheduled in 
accordance with applicable law.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim.  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Michelle L. Kane
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


